DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Line 2 of claim 1 recites “the subject” which could be a human subject.  It is suggested that the language is amended to recite “a subject”. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 2 of claim 1 recites “the subject” which could be a human subject.  It is suggested that the language is amended to recite “a subject”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a communication connection configured to communicate with an elctrocardiographic (ECG) apparatus” in claim 1.
“an elctrocardiographic (ECG) apparatus configured to acquire ECG signals from the subject through a plurality of ECG leads” in claim 1.
“a processor configured to: receive the ECG signals through the communications connection; process the ECG signals to estimate at least one of a respiratory rate of the subject, a tidal volume of the subject, an ischemic index, or repolarization alternans of the subject from the ECG signals; generate an alert upon determining at least one of the ischemic index or the repolarization alternans is above a threshold value or a change in respiratory rate or tidal volume indicative of an abnormal respiratory event” in claim 1.
“a display configured to display the alert” in claim 1.
“the processor is further configured to determine at least one respiration-induced, amplitude-modulated time-series of root- mean-squared (RMS) amplitude from the ECG signals acquired for each of the plurality of ECG leads, on a beat-by-beat basis to estimate the respiration rate or the tidal volume” in claim 2.
“the processor is further configured to determine a set of power spectra using a fast Fourier transform (FFT) of the series of RMS amplitude ratios in a pre-defined beat number window, for the plurality of ECG lead combinations” in claim 3.
“wherein the processor is further configured to compensate for premature ventricular contractions (PVCs) in estimating the respiration rate while controlling discontinuities in the RMS calculations based on the ECG signals by replacing aberrant beats with interpolated beats” in claim 4.
“the processor is further configured to optimize estimating the tidal volume using one of a percent modulation (PM) technique, a peak difference (PD) technique, or a combination of the PM technique and the PD technique” in claim 6.
“the processor is further configured to estimate the repolarization alternans from the ECG signals and generate the alert indicating the impending tachy-arrhythmic event using the estimate of the repolarization alternans or the ischemic index, or a combination of both” in claim 8.
“the processor is further configured to analyze a Fourier spectrum of the respiratory rate and, upon determining a respiratory cycles per beat indicative of an abnormal respiratory event, generate the alert to indicate the abnormal respiratory event” in claim 9.
“A mobile computing system comprising: a communication connection configured to communicate with an elctrocardiographic (ECG) apparatus configured to acquire ECG signals from the subject through a plurality of ECG leads; and a process” in claim 19.
“an elctrocardiographic (ECG) apparatus configured to acquire ECG signals from the subject through a plurality of ECG leads” in claim 19.
“a processor configured to: receive the ECG signals through the communications connection; process the ECG signals to estimate at least one of an ischemic index or repolarization alternans of the subject from the ECG signals; generate an alert upon determining that at least one of the ischemic index or the repolarization alternans is above a threshold value” in claim 19.
“a display configured to display the alert indicating an impending cardiac event” in claim 19.
“a communication connection configured to communicate with an elctrocardiographic (ECG) apparatus” in claim 20.
“an elctrocardiographic (ECG) apparatus configured to acquire ECG signals from the subject through a plurality of ECG leads” in claim 20.
“a processor configured to: receive the ECG signals through the communications connection; process the ECG signals to estimate at least one of a respiratory rate of the subject or a tidal volume of the subject; generate an alert upon determining a change in respiratory rate or tidal volume indicative of an abnormal respiratory event” in claim 20.
“a display configured to display the alert indicating a detected abnormal respiratory event” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites that the processor is further configured to determine at least one respiration-induced, amplitude-modulated time-series of root mean-squared (RMS) amplitude from the ECG signals”.   This language is unclear as to what is exactly being determined here.  For the purposes of examination and compact prosecution it will be assumed that this is a beat-by beat RMS amplitude of the ECG respiration envelope.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-13, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armoundas US 2016/0331273.
Regarding claims 1, 10 and 20: Armoundas discloses a mobile computing device (see figure 1B, “mobile device”) comprising: a communication connection (see figure 1A the connection between 104-108 is an operable connection) configured to communicate with an ECG apparatus 106 (figure 1A) configured to acquire ECG signals from a subject though the ECG leads 104 (figure 1A, abstract); and a processor 110 (figure 1B) configured to: receive the ECG signals through the communication connection (paragraph 0040); process the ECG signals to estimate respiratory rate (paragraphs 0036, 0042-43, 0048-49 and 0069) and tidal volume (paragraph 0042); generate an alert upon determining a change in respiratory rate or tidal volume indicative an and abnormal respirator event; and a display configured to display the alert (abstract, paragraphs 0009, 0010, 0012, 0040 and 0051).  
Regarding claims 2 and 11: Armoundas discloses that the processor is further configured to determine respiration-induced, amplitude modulated time-series RMS amplitude from the ECG signals on a beat-by-beat basis to estimate respiration rate and tidal volume (paragraphs 0042, 0054).
Regarding claims 3 and 12: Armoundas discloses that the processor determines a set of power spectra using FFT of the series of RMS amplitude ratios in a pre-defined beat number window, for the plurality of ECG leads (paragraph 0055-56, 0072). 
Regarding claims 4 and 13:  Armoundas discloses that the processor compensates for PVCs in estimating the respiration rate while controlling discontinuities in the RMS calculations based on the ECG signals by replacing aberrant beats with interpolated beats (paragraph 0054). 
Regarding claims 9 and 18:  Armoundas discloses that the processor analyzes a Fourier spectrum of the respiratory rate, and upon determining respiratory cycles per beat indicative of abnormal respiration, generate an alert (paragraph 0055).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Armoundas US 2016/0331273 in view of Sayadi, O., Weiss, E. H., Merchant, F. M., Puppala, D., & Armoundas, A. A. (2014). An optimized method for estimating the tidal volume from intracardiac or body surface electrocardiographic signals: implications for estimating minute ventilation. American Journal of Physiology-Heart and Circulatory Physiology, 307(3), H426–H436. https://doi.org/10.1152/ajpheart.00038.2014 Herein Sayadi.
Regarding claims 5 and 14:  Armoundas discloses the claimed invention however Armoundas does not specifically disclose estimating tidal volume using a percent modulation technique.  Sayadi however teaches of using  percent modulation as a surrogate for tidal volume (TV) (“We introduced percent modulation as a surrogate for TV”, page 4 final paragraph).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Armoundas to include determining percent modulation in order to determine tidal volume, as taught by Sayadi, in order to accurately monitor tidal volume from and ECG (page 1 of Sayadi).

Claims 6-7, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Armoundas US 2016/0331273 in view of Armoundas US 2015/0272464 herein Armoundas ‘464.
Regarding claims 6, 15 and 19:  Armoundas discloses a mobile computing device (see figure 1B, “mobile device”) comprising: a communication connection (see figure 1A the connection between 104-108 is an operable connection) configured to communicate with an ECG apparatus 106 (figure 1A) configured to acquire ECG signals from a subject though the ECG leads 104 (figure 1A, abstract); and a processor 110 (figure 1B) configured to: receive the ECG signals through the communication connection (paragraph 0040); process the ECG signals to estimate respiratory rate (paragraphs 0036, 0042-43, 0048-49 and 0069) and tidal volume (paragraph 0042); generate an alert upon determining a change in respiratory rate or tidal volume indicative an and abnormal respirator event; and a display configured to display the alert (abstract, paragraphs 0009, 0010, 0012, 0040 and 0051).  Therefore, Armoundas discloses the claimed invention.  However Armoundas does not specifically discloses determining the ischemic index being above a threshold and calculating the ischemic index as an absolute value of a ratio of amplitude of the ST segment to a QR amplitude in the QRS complex.    Armoundas ‘464 however teaches of determining the ischemic index being above a threshold and calculating the ischemic index as an absolute value of a ratio of amplitude of the ST segment to a QR amplitude in the QRS complex (paragraph 0066).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Armoundas to include determining the ischemic index being above a threshold and calculating the ischemic index as an absolute value of a ratio of amplitude of the ST segment to a QR amplitude in the QRS complex as taught by Armoundas ‘464, in order to determine cardiac conditions (abstract). 
Regarding claims 7 and 16:  Armoundas discloses the claimed invention however Armoundas does not specifically discloses indicating impending tachy-arrhythmic events.  Armoundas ‘464 however teaches of indicating impending tachy-arrhythmic events (paragraph 0046).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Armoundas to include indicating impending tachy-arrhythmic events, as taught by Armoundas ‘464, in order to determine cardiac conditions (abstract). 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Armoundas US 2016/0331273 in view of Armoundas US 2015/0272464 herein Armoundas ‘464 and further in view of Armoundas et al. US 2012/0316611 herein Armoundas ‘611.
Regarding claims 8 and 17: Armoundas/ Armoundas US 2015/0272464 herein Armoundas ‘464 discloses the claimed invention however Armoundas/ Armoundas US 2015/0272464 herein Armoundas ‘464 does not specifically disclose Fourier spectrum analysis of the respiratory rate and determining a respiratory cycles per beat indicative of an abnormal event. Armoundas ‘611 however teaches of Fourier spectrum analysis of the respiratory rate and determining a respiratory cycles per beat indicative of an abnormal event (paragraphs 0009, 0011, 0017, 0024).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Armoundas/ Armoundas US 2015/0272464 herein Armoundas ‘464 to include Fourier spectrum analysis of the respiratory rate and determining a respiratory cycles per beat indicative of an abnormal event, as taught by Armoundas ‘611, in order to detect repolarization alternans and prevent rhythm disturbances (title and abstract).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792